 



Exhibit 10.2

     
(KENNAMETAL LOGO) [l24497al2449792.jpg]
Kevin Walling
Vice President and
Chief Human Resource Officer
Kennametal Inc.
1600 Technology Way
P.O. Box 231
Latrobe, PA 15650 USA
Telephone 724.539.4612
Fax 724.539.4710
kevin.walling@kennametal.com
www.kennametal.com

December 5, 2006
Kennametal Inc.
Attn: Markos I. Tambakeras
         Executive Chairman
1600 Technology Way

Latrobe, PA 15650
Dear Markos:
     This letter will serve to confirm your discussions earlier today with the
Compensation Committee concerning healthcare coverage under your Amended and
Restated Executive Employment Agreement (“Agreement”) dated December 6, 2005. On
July 2, 2007, Kennametal will pay you $223,583, subject to normal withholding
for payroll taxes, in full and final payment and settlement of any and all
obligations to you under Section 4(e) of the Agreement concerning the Company’s
obligation to provide healthcare (medical, dental, vision and flexible account
plans) coverage through enrollment in the Company’s group plans upon expiration
of your rights under COBRA (June 30, 2008).
     If you are in agreement with the foregoing, please sign and return to my
attention the enclosed duplicate copy of this letter.
Very truly yours,
/s/ Kevin R. Walling
Agreed and Accepted:

/s/ Markos I. Tambakeras      
Markos I. Tambakeras

Date: December 7, 2006

cc:     Ronald M. DeFeo
Chair Compensation Committee

